Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00645-CV

                                IN THE MATTER OF T.A.

                 From the 289th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-JUV-02850
                        Honorable Carmen Kelsey, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 9, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice